

SUTOR TECHNOLOGY GROUP LIMITED
INDEPENDENT DIRECTOR’S CONTRACT


THIS INDEPENDENT DIRECTOR’S CONTRACT (the “Agreement”) is made as of the 20th
day of January, 2010 and is by and between Sutor Technology Group Limited, a
Nevada corporation (hereinafter referred to as the “Company”), and Gerard
Pascale (hereinafter referred to as the “Director”).


BACKGROUND


The Company desires to retain the Director for the duties of Independent
Director and the Director desires to be retained for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.


AGREEMENT


In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:


1.      DUTIES.  The Company requires that the Director be available to perform
the duties of an independent director customarily related to this function as
may be determined and assigned by the Board of Directors and as may be required
by the Company’s constituent instruments, including its Articles of
Incorporation, Bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
the Nevada Revised Statutes.  The Director agrees to devote as much time as is
necessary to perform completely the duties as the Director of the Company,
including duties as the chairman of the Audit Committee and a member of
Compensation Committee, Governance and Nominating Committee and such other
committees as the Director may hereafter be appointed to.  The Director will
perform such duties described herein in accordance with the general fiduciary
duty of directors arising under Chapter 78 of the Nevada Revised Statutes.


2.      TERM.  The term of this Agreement shall commence as of the date hereof
and shall continue until the Director’s removal, resignation or the one-year
anniversary of the date hereof, whichever is earlier. This 12-month period
ending on the anniversary date of the Director’s appointment is a “Service
Year.”


3.      COMPENSATION.  For all services to be rendered by Director in any
capacity hereunder, the Company agrees to pay Director a fee of USD 55,000 in
cash during this Service Year, paid quarterly.


4.      EXPENSES.  In addition to the compensation provided in paragraph 3
hereof, the Company will reimburse the Director for pre-approved reasonable
business related expenses incurred in good faith in the performance of the
Director’s duties for the Company.  Such payments shall be made by the Company
upon submission by the Director of a signed statement itemizing the expenses
incurred.  Such statement shall be accompanied by sufficient documentary matter
to support the expenditures.


5.      CONFIDENTIALITY.  The Company and the Director each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including, but not limited
to business methods, information systems, financial data and strategic plans
which are unique assets of the Company (“Confidential Information”).  The
Director covenants not to, either directly or indirectly, in any manner, utilize
or disclose to any person, firm, corporation, association or other entity any
Confidential Information.

 
 

--------------------------------------------------------------------------------

 


6.      NON-COMPETE.  During the term of this Agreement and for a period of
twelve (12) months following the termination of this agreement (the “Restricted
Period”), the Director shall not, directly or indirectly, (a) in any manner
whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company’s
Business”) for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (b) have any
interest as owner, sole proprietor, stockholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company’s Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than one
percent (1%) of the outstanding securities of any person or entity which is
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company’s Business.  In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.


7.      TERMINATION.  With or without cause, the Company and the Director may
each terminate this Agreement at any time upon ten (10) days written notice, and
the Company shall be obligated to pay to the Director the compensation and
expenses due up to the date of the termination.  Nothing contained herein or
omitted herefrom shall prevent the stockholder(s) of the Company from removing
the Director with immediate effect at any time for any reason.


8.      INDEMNIFICATION.  The Company shall indemnify, defend and hold harmless
the Director, to the full extent allowed by the law of the State of Nevada, and
as provided by, or granted pursuant to, any charter provision, Bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office.


9.      EFFECT OF WAIVER.  The waiver by either party of the breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.


10.    NOTICE.  Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax, to
0086-512-52687706


11.    GOVERNING LAW.  This Agreement shall be interpreted in accordance with,
and the rights of the parties hereto shall be determined by, the laws of the
State of Nevada without reference to that state’s conflicts of laws principles.


12.    ASSIGNMENT.  The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns.  The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.


13.    MISCELLANEOUS.  If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.

 
 

--------------------------------------------------------------------------------

 


14.    ARTICLE HEADINGS.  The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15.    COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one
instrument.  Facsimile execution and delivery of this Agreement is legal, valid
and binding for all purposes.


16.    ENTIRE AGREEMENT.  Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.


[ex10-1sig.jpg]

 
 

--------------------------------------------------------------------------------

 